Name: Commission Regulation (EC) No 1235/96 of 28 June 1996 amending Regulation (EC) No 2146/95 on the transitional adjustment of the special arrangements for imports of olive oil originating in Algeria, Lebanon, Morocco, Tunisia and Turkey with a view to implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotations and derogating from Council Regulations (EEC) No 1514/76, (EEC) No 1620/77, (EEC) No 1521/76, (EEC) No 1508/76 and (EEC) No 1180/77
 Type: Regulation
 Subject Matter: trade policy;  Africa;  Asia and Oceania;  tariff policy;  Europe;  processed agricultural produce
 Date Published: nan

 29 . 6 . 96 EN Official Journal of the European Communities No L 161 /105 COMMISSION REGULATION (EC) No 1235/96 of 28 June 1996 amending Regulation (EC) No 2146/95 on the transitional adjustment of the special arrangements for imports of olive oil originating in Algeria, Lebanon, Morocco, Tunisia and Turkey with a view to implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotations and derogating from Council Regulations (EEC) No 1514/76, (EEC) No 1620/77, (EEC) No 1521/76, (EEC) No 1508/76 and (EEC) No 1180/77 whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committtee for Oils and Fats, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the Agreements concluded during the Uruguay Round of multilateral trade negotiations ('), amended by Regulation 1 193/96 (2), and in particular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EC) No 2146/95 (3) adjusts the special arrangements for the importation of olive oil from certain countries in order to take account of the replacement of variable levies by fixed customs duties as a result of the conclusion of the Uruguay Round; Whereas the period for taking transitional measures was extended to 30 June 1997 by Regulation (EC) No 1193/96 extending the period for taking the transitional measures necessary in the agricultural sector for imple ­ mentation of the agreements concluded under the Uruguay Round of multilateral trade negotiations; whereas, pending the adoption by the Council of a defini ­ tive measure, the measures provided for in Regulation (EC) No 2146/95 should be extended to 30 June 1997; Article 1 Regulation (EC) No 2146/95 is amended as follows: 1 . in Article 1 , '30 June 1996' is replaced by '30 June 1997'; 2. in Article 6, '30 June 1996' is replaced by '30 June 1997'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. (2) See page 1 of this Official Journal . (3) OJ No L 215, 9 . 9. 1995, p. 1 .